PER CURIAM:
Maurice Hawkins appeals the district court’s order dismissing without prejudice his action filed under 42 U.S.C. § 1983 (2000), for failure to state a claim upon which relief may be granted. Because the dismissal was without prejudice, we dismiss the appeal for lack of jurisdiction because the order is not a final, appealable order. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED